Opinion filed May 7, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-07-00322-CR
                                         __________

                         ANDRES GUTIERREZ, III, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 132nd District Court
                                    Scurry County, Texas
                                 Trial Court Cause No. 8758


                                          OPINION
       This is an appeal from a judgment revoking community supervision. We affirm.
                                     Procedural Background
       Upon a plea of guilty, the trial court convicted Andres Gutierrez, III of forgery and assessed
his punishment at confinement for two years in a state jail facility and a $500 fine. Pursuant to the
plea bargain agreement, the trial court suspended the imposition of the confinement portion of the
sentence and placed appellant on community supervision for five years.
       Appellant was placed on community supervision on November 20, 2003. On December 4,
2003, the State filed its first motion to revoke alleging that appellant had violated the terms and
conditions of his community supervision on November 26, 2003, by committing the offenses of
public intoxication and resisting arrest and by failing to remain at his residence as ordered. On
January 5, 2004, the trial court modified the terms of appellant’s community supervision to require
that appellant be placed on the Scurry County Community Supervision and Corrections Department
Community Service Work Program for fourteen days and that he stay in the Scurry County Jail
during his non-work program hours for the same fourteen days.
          On February 18, 2004, the State filed its second motion to revoke alleging that on February 1,
2004, appellant had committed the offense of public intoxication and that appellant had failed to
report as ordered, failed as ordered to report that he had moved, failed to remain at his residence as
ordered, and failed to appear at a performance review as ordered. On March 4, 2004, the trial court
modified the terms and conditions of appellant’s community supervision to require that, in lieu of
incarceration, appellant participate in the Canyon Reef Treatment Alternatives to Incarceration
Program. Appellant was ordered to enter a residential intensive treatment program until successfully
discharged and then to continue treatment in an outpatient program until successfully discharged.
          On October 26, 2004, the trial court again amended the terms and conditions of appellant’s
community supervision. The amendments provided that appellant would be committed to the
Midland Court Residential Treatment Center for a term of up to twenty-four months and that he
would remain incarcerated in the Scurry County Jail during his non-work hours and continue to
participate in the Scurry County Community Supervision and Corrections Department Community
Service Restitution Program until he was accepted by the Midland Court Residential Treatment
Center.
          On October 13, 2005, the trial court modified the terms and conditions of appellant’s
community supervision. This order provided that appellant would immediately be admitted to the
Scurry County Jail and the Scurry County Community Supervision and Corrections Department
Community Service Work Program and would remain in custody until transportation to a state jail
facility was arranged. Appellant was also ordered to serve 120 days in a state jail facility. Upon
release from the state jail facility, appellant was ordered to report to the Scurry County Probation
Department at 8:00 a.m. on the first working day after his release.
          On January 30, 2007, the State filed its final motion to revoke. The State alleged that
appellant failed to report as ordered from November 2006 through January 2007; that he failed to


                                                    2
make his court-ordered payments from March 2006 through January 2007; that he failed to pay his
probation fee as ordered for March 2006, from May 2006 through July 2006, and from September
2006 through January 2007; and that appellant failed to appear in court as ordered on November 16,
2006.
        After a hearing on the State’s motion to revoke, the trial court found that appellant had
violated the terms and conditions of his community supervision and revoked his community
supervision. The trial court imposed a sentence of confinement for two years in a state jail facility.
                                            Issue on Appeal
        Appellant’s sole issue on appeal is that the trial court abused its discretion when it failed to
grant him credit for the time he had served in the Scurry County Jail. At trial, appellant sought credit
for the time he served in the county jail as a requirement of his community supervision and for the
time he served in a state jail facility as a requirement of his community supervision. The trial court
gave appellant credit for time he had served that was not a condition of his community supervision
(such as for the time he served in the county jail prior to the hearings on the State’s motions) but
denied his request for credit for time served as a condition of his community supervision. The trial
court also gave him credit for the time he served from October 13, 2005, to February 15, 2006, the
time he served in the state jail facility or awaiting transportation to the state jail facility.
        Appellant argues on appeal that he was forced to submit to periods of confinement in the
Scurry County Jail in violation of TEX . CODE CRIM . PROC. ANN . art. 42.12, § 15(d) (Vernon Supp.
2008). By failing to grant his request for credit for this county jail time, appellant contends that the
trial court ratified the error and, therefore, abused its discretion. Appellant bases his argument on
his interpretation of TEX . CODE CRIM . PROC. ANN . art. 42.12, §§ 12, 15(d) (Vernon Supp. 2008).
We disagree with his interpretation.
                                                Time Line
        The record reflects the following:
        September 21, 2003 Appellant committed the offense of forgery.

        November 5, 2003        Appellant arrested and confined in the county jail until his
                                plea hearing on November 20, 2003.



                                                3
November 20, 2003 The trial court convicts appellant and places him on
                  community supervision.

December, 4, 2003   State files its first motion to revoke.

December 5, 2003    Appellant arrested and confined in the county jail.

January 5, 2004     Trial court modifies terms and conditions of community
                    supervision to include fourteen-day participation in work
                    program and confinement in county jail while not working.

January 18, 2004    Appellant released from county jail.

February 18, 2004   State filed second motion to revoke.

February 23, 2004   Appellant arrested and confined in the county jail.

March 4, 2004       Trial court modifies the terms and conditions of community
                    supervision to include participation in Canyon Reef
                    Treatment Program.

March 27, 2004      Appellant released from county jail.

October 26, 2004    Trial court amended the terms and conditions of community
                    supervision to provide participation in the Midland Court
                    Residential Treatment Center.

October 26, 2004    Appellant arrested and confined in the county jail.

December 8, 2004    Appellant released from the county jail.

October 13, 2005    Trial court modified the terms and conditions of community
                    supervision to include confinement in a state jail facility for
                    120 days plus immediate admission to county work program
                    and confinement in county jail when not working until such
                    time as appellant would be transported to a state jail facility.

October 13, 2005    Appellant arrested and placed in county jail.

October 19, 2005    Appellant released from county jail to state jail facility.

January 30, 2007    State files its final motion to revoke.

March 7, 2007       Appellant arrested and placed in county jail.


                                   4
       October 9, 2007         Hearing on State’s final motion to revoke.

       October 9, 2007         Trial court revoked appellant’s community supervision and
                               imposed a sentence of confinement for two years in a state jail
                               facility.

In its judgment, the trial court gave appellant credit for the following time served:
       November 5, 2003, to November 20, 2003;
       December 5, 2003, to January 5, 2004;
       February 23, 2004, to March 4, 2004;
       October 13, 2005, to February 15, 2006; and
       March 7, 2007, to October 9, 2007.

                                          Applicable Law
       Article 42.12, section 12 provides that the trial court may impose confinement in a county
jail as a term of felony community supervision. This section allows the trial court the leeway to
impose the confinement in large or small increments so long as the total number of days in the
county jail does not exceed a maximum of 180 days.
       TEX . CODE CRIM . PROC. ANN . art. 42.12, § 15 (Vernon Supp. 2008) details the procedures
for state jail community supervision. Article 42.12, section 15(a)(2) provides that, after conviction,
the trial court may suspend the imposition of the sentence and place the defendant on community
supervision. Article 42.12, section 15(b) states the term of community supervision may be a
minimum of two years and a maximum of five years. Article 42.12, section 15(b) also provides that
the trial court, under certain circumstances, may extend the term of community supervision to not
more than ten years.
       Article 42.12, section 15(d) allows the trial court at the beginning of the community
supervision to require the defendant to submit to a period of confinement in a state jail facility.
Article 42.12, section 15(d) does not allow the trial court to order state jail facility commitment at
the beginning of the community supervision in combination with commitment in the county jail
under Article 42.12, section 12.
       Article 42.12, section 15(e) provides that, if the defendant violates the terms and conditions
of his community supervision, the trial court may conduct a hearing and modify the defendant’s
terms and conditions of community supervision to include confinement in a state jail facility for not
more than 180 days and not less than 90 days.



                                                  5
                                Interpretation of Article 42.12, Sections 12 and 15
       Appellant appears to be arguing that, if the trial court orders confinement in a state jail
facility as a term and condition of community supervision under Article 42.12, section 15(d), the trial
court is prohibited from ordering confinement in the county jail under Article 42.12, section 12 as
a term and condition of community supervision. Article 42.12, section 15(d) appears to support his
argument. However, as the State points out in its brief, the record reflects not that the trial court
ordered his confinement in a state jail facility pursuant to Article 42.12, section 15(d) but, instead,
reflects that the trial court ordered the confinement pursuant to Article 42.12, section 15(e).
        Appellant was first placed on community supervision in November 2003. The original terms
and conditions of his community supervision did not include confinement in either a state jail facility
or a county jail. Confinement in the county jail was not added as a term and condition until after the
State’s first motion to revoke when the trial court modified his community supervision in January
2004. The trial court modified his community supervision to add confinement in a state jail facility
in October 2005 after conducting a hearing and finding that appellant had violated the terms and
conditions of his community supervision. This is the procedure authorized by Article 42.12,
section 15(e).1
       We agree with the State’s position that to read Article 42.12, section 15(d) as barring any and
all confinement in the county jail as a term of community supervision means that we must ignore the
clear language of Article 42.12, section 15(d)2 that the trial court “may impose as a condition of
community supervision that a defendant submit at the beginning of the period of community


       1
           Article 42.12, section 15(e) provides:

                 If a defendant violates a condition of community supervision imposed on the defendant under this
       article and after a hearing under Section 21 of this article the judge modifies the defendant’s community
       supervision, the judge may impose any sanction permitted by Section 22 of this article, except that if the judge
       requires a defendant to serve a period of confinement in a state jail felony facility as a modification of the
       defendant’s community supervision, the minimum term of confinement is 90 days and the maximum term of
       confinement is 180 days.


       2
           Article 42.12, section 15(d) reads in full as follows:

                  A judge may impose as a condition of community supervision that a defendant submit at the beginning
       of the period of community supervision to a term of confinement in a state jail felony facility for a term of not
       less than 90 days or more than 180 days, or a term of not less than 90 days or more than one year if the defendant
       is convicted of an offense punishable as a state jail felony under Section 481.112, 481.1121, 481.113, or
       481.120, Health and Safety Code. A judge may not require a defendant to submit to both the term of confinement
       authorized by this subsection and a term of confinement under Section 5 or 12 of this article. For the purposes
       of this subsection, a defendant previously has been convicted of a felony regardless of whether the sentence for
       the previous conviction was actually imposed or was probated and suspended.

                                                                    6
supervision” to confinement in a state jail facility (emphasis added). The limiting language in
Article 42.12, section 15(d) that the trial court “may not require a defendant to submit to both the
term of commitment authorized by this subsection and a term of confinement” in the county jail
under Article 42.12, section 12 clearly refers to situations where the trial court has ordered
confinement in a state jail facility at the beginning of the community supervision term (emphasis
added).
            We also agree with the State’s observation that appellant’s interpretation ignores the
provisions of TEX . CODE CRIM . PROC. ANN . art. 42.03, § 2(a)(1) (Vernon Supp. 2008):
                  In all criminal cases the judge of the court in which the defendant is convicted
          shall give the defendant credit on the defendant’s sentence for the time that the
          defendant has spent:

                        (1) in jail for the case, other than confinement served as a
                 condition of community supervision, from the time of his arrest and
                 confinement until his sentence by the trial court.

The trial court did not abuse its discretion. The issue on appeal is overruled.
                                                 Holding
          The judgment of the trial court is affirmed.




                                                         TERRY McCALL
                                                         JUSTICE


May 7, 2009
Publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                     7